This is an appeal by the Genesee Hospital and its insurance carrier from an award of the State Industrial Board for death benefits. The only questions presented are whether the relationship of employer and employee existed between the Genesee Hospital and the decedent, causal relation, and whether the claim was properly filed against the hospital. The decedent’s occupation was that of a student nurse and she was receiving her instruction at the Genesee Hospital and the Willard Parker Hospital. The Genesee Hospital had a contract with the Willard Parker Hospital to send student nurses to its institution for a special course of training. The decedent had been a student two years at the Genesee Hospital and was assigned by that hospital to the Willard Parker Hospital for three months. While engaged in the Willard Parker Hospital, under the contract between the two institutions, she became disabled as a -result of scarlet fever which caused her death. There is evidence to sustain the finding of the Board that her death was the natural and unavoidable result of the scarlet fever contracted by her while in the performance of her duties. The evidence also sustains the finding of the Board that decedent was employed by the Genesee Hospital as general employer and the Willard Parker Hospital as special employer. The evidence also sustains the finding of the Board that the Genesee Hospital had actual knowledge of the disablement of its employee within the statutory period and was not prejudiced by the failure to receive written notice of such disablement. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.